UNITED STATES COURT OF APPEALS
                                      Tenth Circuit
                           Byron White United States Courthouse
                                    1823 Stout Street
                                 Denver, Colorado 80294
                                     (303) 844-3157
Patrick J. Fisher, Jr.                                                    Elisabeth A. Shumaker
Clerk                                                                     Chief Deputy Clerk



                                            July 30, 1997



       TO: All recipients of the captioned opinion

       RE: 97-9502, Berehe v. INS
           June 3, 1997


               Please be advised of the following correction to the captioned decision:

               In the first full paragraph on page three, the text now states:

       “Although most of its provisions apply only to proceedings commenced on or
       after April 1, 1997, it also adopted transitional rules which apply to cases in
       which the deportation proceedings are pending at the time IIRIRA was enacted
       (September 30, 1996), but the final deportation order is entered more than thirty
       days after its enactment. See IIRIRA § 309(c)(4). The transitional rules state in
       relevant part that, “there shall be no appeal permitted in the case of an alien who
       is inadmissable or deportable by reason of having committed a criminal offense
       covered in" the enumerated sections, including firearm offenses. IIRIRA §
       309(c)(4)(G). Because Berehe's deportation proceedings were pending on
       September 30, 1996 and the final order of deportation was entered after October
       30, 1996, the transitional rules apply to Berehe, and preclude him from filing a
       petition for review.”

               These sentences should be revised to read:

       “Although most of its provisions apply only to proceedings commenced on or
       after April 1, 1997, it also adopted transitional rules which apply in the case of an
alien who is in exclusion or deportation proceedings before IIRIRA’s effective
date, April 1, 1997, but the final order of exclusion or deportation is entered more
than thirty days after IIRIRA’s September 30, 1996 date of enactment. See
IIRIRA § 309(c)(4). The transitional rules state in relevant part that, “there shall
be no appeal permitted in the case of an alien who is inadmissable or deportable
by reason of having committed a criminal offense covered in” the enumerated
sections, including firearm offenses. IIRIRA § 309(c)(4)(G). Because Berehe's
deportation proceedings commenced before April 1, 1997, and the final order of
deportation was entered after October 30, 1996, the transitional rules apply to
Berehe, and preclude him from filing a petition for review.”

      Please make the indicated revisions. A corrected version is attached for
your convenience. Thank you.

                                             Very truly yours,
                                             Patrick Fisher, Clerk



                                             Susie Tidwell
                                             Deputy Clerk

encl.
                                                                          F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                                    PUBLISH
                                                                          JUN 3 1997
                    UNITED STATES COURT OF APPEALS
                                                                    PATRICK FISHER
                                                                             Clerk
                            FOR THE TENTH CIRCUIT



 NEGUSE BEREHE,

              Petitioner,

 v.                                                    No. 97-9502

 IMMIGRATION &
 NATURALIZATION SERVICE,

              Respondent.


                                      ORDER


Before PORFILIO, BALDOCK, and HENRY, Circuit Judges.



      The Immigration and Naturalization Service (INS) moves to dismiss the

petition for review of a decision of the Board of Immigration Appeals filed by

petitioner Neguse Berehe, contending the Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), Pub. L. No. 104-132, 110 Stat. 1214, and the

Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (IIRIRA),

Division C of Pub. L. No. 104-208, 110 Stat. 3009, divest this court of

jurisdiction over petitioner’s petition. We agree.
      Berehe is a citizen of Ethiopia who entered the United States as a refugee

in 1981. In 1989, he pled guilty to assault in the first degree in violation of Colo.

Rev. Stat. § 18-3-202, which is a crime of violence with a deadly weapon under

Colo. Rev. Stat. § 16-11-309. In 1995, the INS charged Berehe as deportable

under 8 U.S.C. § 1251(a)(2)(C) (redesignated as 8 U.S.C. § 1227(a)(2)(c)

(Apr. 1, 1997)), under which an alien convicted of certain firearm offenses is

deportable. Berehe challenged his deportability, and sought discretionary relief

under 8 U.S.C. § 1182(c), which was denied by the immigration judge (IJ).

Berehe appealed to the Board of Immigration Appeals (BIA). He challenged the

characterization of his conviction as a firearms offense and the IJ’s finding that

he was not eligible for discretionary relief under 8 U.S.C. § 1182(c). The BIA

affirmed the IJ’s decision on January 15, 1997. Berehe filed a petition for review

with this court on February 3, 1997.

      The INS filed a motion to dismiss the petition for review for lack of

jurisdiction, contending AEDPA § 440(a) and IIRIRA § 309(c)(4)(G) divest this

court of jurisdiction over Berehe’s petition for review. AEDPA § 440(a) amended

8 U.S.C. § 1105a(a)(10) 1 to state that “[a]ny final order of deportation against an

alien who is deportable by reason of having committed” certain specified criminal


1
       8 U.S.C. § 1105a(a) was subsequently repealed by IIRIRA. Provisions
relating to judicial review of immigration orders filed after enactment of IIRIRA
now appear at 8 U.S.C. § 1252, as amended by IIRIRA.

                                          -2-
offenses, including certain firearm offenses, “shall not be subject to review by

any court.” We recently held that AEDPA § 440(a) applies to petitions for review

pending on or after the date of AEDPA's enactment. Fernandez v. INS, Nos. 95-

9550 and 96-9504, 1997 WL 240965 (10th Cir. May 12, 1997). Therefore, it

applies to Berehe’s petition for review, filed in February 1997.

      IIRIRA was enacted on September 30, 1996. Although most of its

provisions apply only to proceedings commenced on or after April 1, 1997, it also

adopted transitional rules which apply in the case of an alien who is in exclusion

or deportation proceedings before IIRIRA’s effective date, April 1, 1997, but the

final order of exclusion or deportation is entered more than thirty days after

IIRIRA’s September 30, 1996 date of enactment. See IIRIRA § 309(c)(4). The

transitional rules state in relevant part that, “there shall be no appeal permitted in

the case of an alien who is inadmissable or deportable by reason of having

committed a criminal offense covered in” the enumerated sections, including

firearm offenses. IIRIRA § 309(c)(4)(G). Because Berehe's deportation

proceedings commenced before April 1, 1997, and the final order of deportation

was entered after October 30, 1996, the transitional rules apply to Berehe, and

preclude him from filing a petition for review.

      In addition, AEDPA § 440(d) amends 8 U.S.C. § 1182(c) so that

discretionary relief from deportation is no longer available to aliens who are


                                          -3-
deportable by reason of having committed the enumerated crimes, including

firearm offenses. Similarly, IIRIRA’s transitional rules provide that, “there shall

be no appeal of any discretionary decision under [8 U.S.C. § 1182(c)]. . .” IIRIRA

§ 309(c)(4)(E).

      Berehe contends that the court retains jurisdiction under AEDPA and

IIRIRA to examine whether he is in fact validly deportable for a firearms offense.

Berehe contends that if he is not validly deportable for a listed crime, then

AEDPA’s and IIRIRA’s bans on judicial review do not apply. He has argued

before the IJ and the BIA that use of a firearm was not an essential element of his

conviction for assault with a deadly weapon, and, therefore, that he is not validly

deportable for a firearms offense. The BIA ruled that the facts of his indictment

demonstrate that he committed the deadly assault with a firearm, and that the INS

may look to the indictment and the facts of the crime to make the deportation

decision.

      The Seventh Circuit has concluded that the language of AEDPA does

permit judicial review of the merits, although a conclusion that the alien is

deportable under one of the listed crimes brings the proceedings to an end. Yang

v. INS, 109 F.3d 1185, 1192 (7th Cir. 1997) (“court may (indeed, must) determine

for itself whether the petitioner is (i) an alien (ii) deportable (iii) by reason of a

criminal offense listed in the statute”). The court in Yang noted that AEDPA did


                                           -4-
not preclude review if the Attorney General finds an alien is deportable by reason

of having committed a listed crime, but instead says review is precluded in the

case of an alien who is deportable for such a reason. Id. It reasoned, “[w]hen

judicial review depends on a particular fact or legal conclusion, then a court may

determine whether that condition exists.” Id.

      We decline to adopt the Yang holding. We find that the language of

AEDPA § 440(a) and IIRIRA § 309(c)(4)(G) does not permit the court to review

the merits of whether an alien is validly deportable by reason of having

committed one of the enumerated criminal offenses. In particular, IIRIRA’s

transitional rules, which were not applicable in Yang, clearly and unambiguously

state that, “there shall be no appeal permitted” in the case of an alien who is

deportable by reason of committing one of the enumerated crimes. IIRIRA

§ 309(c)(4)(G). No judicial review of the jurisdictional issue is possible where

the alien is precluded from filing an appeal.

      We are not persuaded that only Article III courts can make the

determination that an alien is deportable by reason of having committed one of

the enumerated offenses. Berehe argued before the IJ and the BIA that a firearms

offense was not an essential element of his conviction; thus, the factual and legal

conclusion that he is deportable by reason of having committed one of the

enumerated offenses has been made by the IJ and reviewed by the BIA. As we


                                          -5-
explained in Fernandez with respect to AEDPA § 440(a), and as is true with

IIRIRA § 309(c)(4)(G), these provisions banning judicial review do “not alter the

petitioners’ underlying defenses to deportation or claims for relief; [they] merely

change[ ] the locus of their final appeal -- from an Article III court to the Board

of Immigration Appeals . . . .” 1997 WL 240965, at *1.

      The Seventh Circuit’s holding is also unpersuasive because it is not

consistent with the legislative intent. “[T]he legislative history [of AEDPA]

indicates that Congress sought to eliminate judicial review, and expedite

deportation, for all criminal aliens, regardless of when (or whether) a petition for

review had been filed.” Fernandez, 1997 WL 240965, at *2 (citing S. Rep. No.

104-48, at 2 (1995) (bemoaning the presence of at least “450,000 criminal aliens

in the United States who are currently incarcerated or under some form of

criminal justice supervision”)). The legislative history of IIRIRA reflects the

same intent. See S. Rep. No. 104-249, at 2 (1996) (the legislation “is

intended . . . [to] expedit[e] the removal of excludable and deportable aliens,

especially criminal aliens . . .”) and id. at 7 (“Aliens who violate U.S.

immigration law should be removed from this country as soon as possible.”). To

permit judicial review into the validity of the INS’s determination that an alien is

deportable by reason of having committed one of the listed crimes, in the guise of

making a determination as to the court’s jurisdiction, is to permit review of the


                                          -6-
very fact or condition that the statute appears on its face to be precluding from

review. We conclude that such review is contrary to Congress’s intent to expedite

deportation of criminal aliens.

      Accordingly, the INS’s motion to dismiss is granted and the petition for

review is dismissed for lack of subject-matter jurisdiction.




                                         -7-